DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 Claims 1, 3-13, and 15-17, and 19-22 are pending.
Claims 1, 3, 6-8, 10-12, 15, 19, and 22 have been amended.
Claims 1, 3-7 and 15-20 have been withdrawn as being directed to non-elected processes.
Claims 2, 14, and 18 have been canceled.
No new claims have been added.

Examiners Note
Examiner notes that the amendment to the claims submitted on 10/15/2020 but not entered are not annotated in the current claim set. Specifically the amendment to 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-10, and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 15 of copending Application No. 16/277,072 in view of Woodhull et al (US 2013/0319872 A1). Claims 1-3, and 15 of the co-pending application recite all of the limitations of claims 8-10 and 12-13 of the instant application except the limitations of a curved surface and the interstice extending through the first porous oxide layer.  However Woodhull, teaches that the first anodization layer, cracks through as it is extended around a convex surface such as a corner as shown in figure 10A, and because this layer of Woodhull is significantly similar to the instant disclosure of the first oxide layer, it is expected to inherently similarly crack through and result in an interstice when provided on and extended around the curved portion (110) of the substrate of Woodhull.
This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C.102(a)(1) and 102(a)(2) as being anticipated by or alternatively under 35 U.S.C. 103 as being unpatentable over Nagaraj et al (US 2004/0115410 A1) as evidenced by Funk et al (US 2013/0039773 A1). 
Regarding claim 8, Nagaraj teaches a metal substrate such as gas turbine engine blades and vanes (part) [0031] (defining a curved surface) with a coating including an inner porous layer (defining a barrier between the metal substrate and ambient environment at the interstices) formed by air plasma spray that provides a sponge like porous structure and an outer porous columnar layer with a porous structure with grooves, crevices, or channels (defining interstices extending through the layer) [0005] and [0042] overlaying the inner layer [0010].  Nagaraj teaches these layers are metal oxides such as zirconia and tantalum oxide [0003], [0028], [0036].  Alternatively, although Nagaraj does not explicitly disclose the turbine engine parts as defining a curved surface, as evidenced by Funk (Fig 2) at least turbine engine blades have a curved surface and Nagaraj teaches the thermal barrier coating may cover all of the surface [0031].




Claim Rejections - 35 USC § 103

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj et al (US 2004/0115410 A1) in view of  Funk et al (US 2013/0039773 A1). 
Regarding claim 21, Nagaraj teaches all of the limitations of claim 8 as set forth above.
Nagaraj does not teach the radius of the curved surface.  Absent a teaching of the radii of a turbine blade, one of ordinary skill would have been motivated to look to the turbine blade art for a value.
As such, Funk teaches a turbine blade may have a radius of curvature as small as 0.000127mm, entirely within the claimed range.   
Therefore absent a teaching of any radius of curvature by Nagaraj, it would have been obvious to use a blade with the radius of curvature as taught by Funk.

Allowable Subject Matter
Claims 9-13, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Nagaraj does not teach the limitations of a portable electronic device enclosure, pore diameters, an interface comprising sulfur elements, the claimed thicknesses of the 

Response to Arguments
Applicant’s amendments and arguments, filed 11/17/20 have been fully considered.   The arguments with respect to the rejections under 35 USC 112 and of claim 8 under 35 USC 103 over Woodhull as presented in the office action dated 8/20/2020 and are persuasive in view of the amendments to claim 8.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Nagaraj et al based on the amended limitations of claim 8 as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784